Proceeding pursuant to CPLR article 78 to review a determination of respondents, dated January 29, 1982 and made after a “name clearing hearing”, that petitioner had failed to negate the stated reasons for his dismissal from his position as a consumer affairs investigator II with the Suffolk County Department of Consumer Affairs. Determination confirmed and proceeding dismissed on the merits, with costs. The purpose of a “name clearing hearing” is solely to afford the discharged governmental employee an opportunity to refute charges made by the employer which affect his or her “ ‘good name, reputation, honor, or integrity’ ” (see Board of Regents vRoth, 408 US 564,573, quoting from Wisconsin v Constantineau, 400 US 433, 437). Petitioner herein was afforded this opportunity. Respondents bore no burden of proof. In any event, we cannot say that the hearing officer’s determination that petitioner had failed to refute the charges against him lacked a rational basis in fact. Petitioner relied mainly on his own testimony. However, his credibility as a witness was seriously impeached on cross-examination by a showing that he had made misstatements on his applications for employment. Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur.